Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the features of independent claim 19 of (a) exposing a semiconductor wafer having a plurality of features to a reactant for a duration insufficient to saturate a surface of the wafer, wherein exposing the wafer to the reactant further comprises flowing one or more inert carrier gases, (b) exposing the wafer to a plasma, and (c) repeating (a) and (b) in two or more deposition cycles in alternating pulses to deposit a film on the wafer, wherein the flow rates of at least one of the one or more inert carrier gases during (a) are varied from deposition cycle to deposition cycle from a first flow rate to a second flow rate to reduce center-to-edge nonuniformity of the film deposited as compared to a film deposited at the first flow rate and without varying the flow rates of the at least one or more inert carries gases during (a) during the two or more deposition cycles.
The closest prior art is Elers, EP 1703552 A1 (provided on the IDS of 11/21/2019) and Fujii, US 2012/0164848 A1.
	Elers teaches depositing non-conformal layers onto a substrate where a first reactant is supplied in an amount insufficient to saturate the surface of the substrate followed by providing a plasma pulse so as to deposit the film and repeating the steps in alternating pulses to provide the desired film thickness (abstract, 0012-0015, 0031, 0071, 0073-0077, 0084, Fig. 1, and Fig. 5). They suggest varying the carrier gas flow rate during deposition cycles so as to achieve a non-conformal film on the substrate in the openings of the substrate (0012, 0062, 0066, 0076, and 0084). Therefore, Elers does not suggest varying the carrier gas flow rate over the substrate so as to reduce the center-to-edge non-uniformity of the deposited film.
	Fujii teaches plasma-assisted ALD where a source gas, i.e. DCS, and a first carrier gas are supplied to a wafer, purging is performed, and a nitriding gas, i.e. ammonia, and a second carrier gas are introduced so as to nitrify the adsorbed source gas (abstract, 0018-0022, and 0037-0041). They teach varying the flow rates of the carrier gases between the introducing of the DCS gas and the introducing of the ammonia gas, where the flow rate of the first carrier gas is different from the flow rate of the second carrier gas so as to prevent uniformity in the film thickness from being deteriorated (abstract and 0017). Therefore, Fujii teaches varying the carrier gas flow rate between step (a) and step (b) so as to improve film thickness uniformity. They do not suggest varying the flow rate during step (a) between deposition cycle to deposition cycle.
Therefore, none of the prior art of record teaches or suggests (a) exposing a semiconductor wafer having a plurality of features to a reactant for a duration insufficient to saturate a surface of the wafer, wherein exposing the wafer to the reactant further comprises flowing one or more inert carrier gases, (b) exposing the wafer to a plasma, and (c) repeating (a) and (b) in two or more deposition cycles in alternating pulses to deposit a film on the wafer, wherein the flow rates of at least one of the one or more inert carrier gases during (a) are varied from deposition cycle to deposition cycle from a first flow rate to a second flow rate to reduce center-to-edge nonuniformity of the film deposited as compared to a film deposited at the first flow rate and without varying the flow rates of the at least one or more inert carries gases during (a) during the two or more deposition cycles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718